Citation Nr: 1526943	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  15-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for vision loss, to include as secondary to malaria or inactive pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1939 to October 1942.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran's vision loss claim was previously adjudicated on the basis of service-connection as secondary to malaria.  The Veteran is not service connected for malaria; however, he is service connected for tuberculosis.  Tuberculosis and malaria are both infectious diseases characterized by symptoms such as fatigue and fever.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.   The Veteran is a layperson and considerable time has elapsed since his initial diagnosis.  Accordingly, the Board has re-characterized the issue on appeal as entitlement to service connection for vision loss, to include as secondary to malaria or tuberculosis.  This will provide the most favorable review of the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Private treatment records indicate that the Veteran carries several diagnoses including, but not limited to, pseudophakia, iritis, and glaucoma.   The Veteran contends that his current vision loss is due to service.  The Board notes that the Veteran has not been provided a VA examination to determine whether the Veteran's service-connected disabilities played a causal factor or aggravated his vision loss.  The question remains as to whether there is a relationship between the Veteran's current vision loss and his military service.  Because the threshold for providing a medical opinion is low, the Board finds that remand is warranted to schedule a VA examination to determine the etiology of the Veteran's vision loss.  38 U.S.C.A. § 5103A(d) (West 2014) and 38 C.F.R. § 3.159(c)(4) (2014), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his vision loss.  The entire claim file must be reviewed by the examiner.  All necessary testing should be conducted.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current vision loss is related to his active service, to include whether it is caused or aggravated by malaria or tuberculosis.

If the examiner finds that the Veteran's current vision loss was aggravated by his service-connected tuberculosis, the examiner must attempt to establish a baseline level of severity of the vision loss prior to aggravation by the service-connected tuberculosis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




